
	

113 HR 239 IH: Zero-based Budgeting Ensures Responsible Oversight (ZERO) Act of 2013
U.S. House of Representatives
2013-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 239
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2013
			Mr. Ross introduced
			 the following bill; which was referred to the
			 Committee on the
			 Budget
		
		A BILL
		To require zero-based budgeting for departments and
		  agencies of the Government.
	
	
		1.Short titleThis Act may be cited as the
			 Zero-based Budgeting Ensures
			 Responsible Oversight (ZERO) Act of 2013.
		2.Zero-based
			 budgetingSection 1105 of
			 title 31, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(i)(1)The President shall
				submit with materials related to each budget transmitted under subsection (a)
				on or after January 1, 2015, a budget for each department and agency which
				contains the following information:
						(A)A description of each activity for
				which the department or agency receives an appropriation in the current fiscal
				year or for which the department or agency requests an appropriation for the
				budget year.
						(B)The legal basis for each activity.
						(C)For each activity, three alternative
				funding levels for the budget year, and a summary of the priorities that would
				be accomplished within each level, and the additional increments of value that
				would be added by the higher funding levels. At least two of these funding
				levels shall be below the funding level for the current fiscal year.
						(D)For each activity, one or more
				measures of its cost efficiency and effectiveness.
						(2)As soon as practicable, the Director
				of the Office of Management and Budget shall publish guidelines to carry out
				this subsection. The guidelines shall require that the baseline budget of each
				department or agency is assumed to be zero and each proposed expenditure shall
				be justified as if it were a new
				expenditure.
					.
		
